and posted DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Appeal Brief
Claims 12-13, 16, 18, 20-24 and 26-29 are pending.
Applicant’s arguments, see Appeal Brief, filed 2/23/2021, with respect to claims 12-13, 16, 18, 20-24 and 26-29 as being unpatentable over Fehr et al. (US 7,723,286 B2) in view of Miralles (US20080206158A1) have been fully considered and are persuasive.  The rejection of claims 12-13, 16, 18, 20-24 and 26-29 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fehr et al. (US 7,723,286 B2) in view of Miralles (US20080206158A1) has been withdrawn. 
EXAMINER’S AMENDMENT
Examiner Kumar contacted Mr. Chris Goff on May 6, 2021 regarding the dependency of claim 22 and the preamble in claim 26 .  Authorization for this examiner’s amendment was given in an interview with Mr. Zachary Wiersma on May 11, 2021.
The application has been amended as follows:
The claims:
In claim 22, delete “12” and insert –21--. 
In claim 26, delete “A compound of formula (I) of claim 12,” and insert – A method to confer, enhance, improve or modify the odor properties of a perfuming composition or of a perfumed article, which method comprises adding to said composition or article an effective amount of at least a compound of formula (I) of claim 12, —.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Claims 12-13, 16, 18, 20-24 and 26-29, renumbered 1-13, are allowable upon entry of the Examiner’s Amendment above, and consideration of applicants’ information disclosure statement and consideration of the prior art.  
Applicant’s specification page 1, [0003] cites known compounds encompassing formula (1) but do not teach or suggest the claimed method to confer, enhance, improve or modify the odor properties of a perfuming composition or of a perfumed article.  
The prior art most pertinent to the instant claims is Fehr et al. (US 7,723,286 B2).  Fehr et al. teach benzoic acid perfume compounds comprising a formula I encompassing the claimed formula I when P is the claimed Pro having the formulas P-1 through P-7.  See Fehr et al. claim 1.  However, Fehr et al. do not teach or suggest the claimed G represents a sodium or potassium cation or a Si(Me)3 group as is required by claim 12 and it would not have been obvious to one of ordinary skill in the art to use the specified sodium or potassium cation or a Si(Me)3 group as recited by the instant claims because Fehr col. 4, In. 53 only generally teaches silicon polymers i.e. cationic quatemized silicon polymer, and a polymer having a backbone from certain monomer units, where only monomer E) has a silicon atom which is part of a siloxy group and it forms a siloxane backbone when polymerized. Siloxy groups making up a siloxane polymer backbone are very different, both in structure and chemical properties, compared to the sodium, potassium, and Si(Me)3 groups as presently claimed. Thus, this general teaching of Fehr of a cationic quatemized silicon polymer would not motivate a person having ordinary skill in the art to substitute such a polymer with a 
Upon consideration of Applicant’s arguments on page 9, 4th paragraph of the Appeal Brief, one of ordinary skill would not be motivated to combine the teachings of Fehr with that of Miralles because Miralles [0112] guides one of ordinary skill to the claimed trimethyl-silyl compounds to be incorporated into benzoic acid cosmetic compositions specifically characterized by a progressive UV protection depending on the time to sun exposition and the degree of sun radiation. 
Upon an updated search, Souter et al. (US 8,785,171 B2) was found to disclose Pro-perfume products in general, however, prosecution was not reopened because the art does not explicitly teach the claimed method to confer, enhance, improve or modify the perfume with the claimed compound of formula 1 as required in claim 12. 
None of the prior art of record teach or suggest the claimed method of improving odor properties of a perfuming composition with the formula (1) as recited by the instant claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREETI KUMAR/Examiner, Art Unit 1764                                                                                                                                                                                                        
/VASUDEVAN S JAGANNATHAN/Supervisory Patent Examiner, Art Unit 1764